United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2534
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Keeyon M. Dunbar

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: October 7, 2015
                              Filed: October 14, 2015
                                   [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

      While Keeyon Dunbar was serving a period of supervised release on a federal
criminal sentence, he admitted to the district court1 that he had violated his release

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
conditions. The court revoked supervised release and imposed a within-Guidelines-
range revocation sentence of 11 months in prison. On appeal, Dunbar contends that
the sentence is substantively unreasonable. Upon careful review of the record, we
conclude that the court did not abuse its discretion. See United States v. Miller, 557
F.3d 910, 915-16 (8th Cir. 2009) (standard of review). The judgment is affirmed, and
we grant counsel leave to withdraw.
                       ______________________________




                                         -2-